Citation Nr: 0710350	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-25 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1967 to 
August 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
diabetes mellitus with a rating of 20 percent effective July 
9, 2001.  In a rating decision dated in August 2003, the 
effective date was made retroactive from May 8, 2001.  


FINDING OF FACT

The veteran's diabetes mellitus type II requires insulin and 
dietary restrictions, but not regulation of activities.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.119, Diagnostic Code (DC) 7913 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in April 2002 the veteran was 
granted service connection for diabetes mellitus (diabetes) 
with an evaluation of 20 percent effective May 8, 2001.  
Pursuant to the Court's ruling in Liesegang, this grant of 
service connection was later made retroactive from May 8, 
2001.  See Liesegang et al. v. Secretary of Veterans Affairs, 
65 Fed. Appx. 717 (Fed. Cir. 2003).  In Liesegang the Court 
reviewed a rulemaking challenge to the effective date 
assigned to a regulation, published at 66 Fed. Reg. 23,166 
(May 8, 2001), that established a presumption of service 
connection for Vietnam veterans who develop Type-2 diabetes 
(38 C.F.R. § 3.309(e)).  This regulation was published in 
order to implement the Secretary's determination that there 
is a positive association between exposure to herbicides used 
in the Republic of Vietnam during the Vietnam era and the 
subsequent development of Type-2 diabetes.  Agent Orange Act 
of 1991, Pub. L. No. 102-4, 105 Stat. 11 (1991) (codified in 
part at 38 U.S.C. § 1116).  The Court in Liesegang held that 
the correct effective date for service connection granted 
under this presumption is May, 8, 2001.  Liesegang, 65 Fed. 
Appx. 717.

The Board notes the general rule regarding the effective date 
of an evaluation and award, which is the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  However, retroactive effective dates are 
allowed in the context of a liberalizing issue, as is the 
case here.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  

Following a May 2002 compensation and pension (C&P) 
examination the RO issued another rating decision dated in 
June 2002, which continued the 20 percent rating for 
diabetes.  In July 2002 the RO received a notice of 
disagreement with regard to the assigned rating.  According 
to the veteran, his rating should be higher because his 
insulin dosage has increased, because he is on a restricted 
diet, and because his activities are "regulated" due to 
swelling in his legs and feet.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  Following an initial 
award of service connection for a disability, separate 
ratings can be assigned for separate periods of time based on 
facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999). 

Under the provisions of 38 C.F.R. § 4.119, a 20 percent 
rating is warranted for diabetes mellitus requiring insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 
40 percent rating is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  Id.  
"Regulation of activities" refers to a doctor's orders to 
avoid strenuous occupational and recreational activities.  
See 61 Fed. Reg. 20443 (May 7, 1996).

VA treatment records confirm that the veteran takes insulin 
and follows a restricted diet in an effort to manage his 
diabetes; however, the veteran's treatment regime does not 
include the regulation of activities.  Indeed, treatment 
records dating from January 2001 show that the veteran has 
been encouraged to exercise and increase his physical 
activity.  There is also no indication that the veteran 
avoids strenuous occupational and recreational activities 
because of his service-connected diabetes.  In fact, during 
the September 2006 Board hearing the veteran testified that 
he works 8 hours a day "take[ing] up the ground" at a 
cemetery.  He added that although he gets fatigued, he is not 
allowed to take breaks.  Based on all of the evidence of 
record, the Board finds that there has been no regulation of 
activities due to the veteran's service-connected diabetes.  
The criteria for a rating of 40 percent or higher are thus 
not been met.  38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913.  

Although the evidence does show that the veteran received 
emergency treatment on one occasion for hypoglycemia, a 
rating of 60 percent or higher cannot be granted absent 
medical confirmation of regulation of activities (which the 
veteran lacks) and a showing of hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913.  The record contains no such 
evidence.  In fact, during his Board hearing the veteran 
testified that he goes to see his doctor "about 3 times 
year."  Based on the evidence of record the criteria for a 
rating of 60 percent or higher are also not met.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the veteran's diabetes, that would take his case 
so outside the norm as to warrant an extraschedular rating.  
Nor does the case present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards.  Referral by 
the RO to the Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is thus not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996). 

VA has met the duty to notify and assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Correspondence from 
the RO dated in April 2002 satisfied the duty to notify 
provisions.  Treatment records have been obtained, and the 
veteran has been accorded multiple C&P examinations, the 
reports of which are of record.  The veteran was also 
accorded a Travel Board hearing, the transcript of which is 
of record.  At that hearing the undersigned afforded the 
veteran 30 days from the date of the hearing (September 29, 
2006) to obtain additional VA treatment records dating from 
September 2003, but no response has been received from the 
veteran.  See Transcript at p. 6.  

The Board notes that the veteran's appeal as to the initial 
rating arose from his notice of disagreement with the rating 
decision that awarded service connection; the initial claim 
was substantiated by the grant of service connection.  See 
Dunlap v. Nicholson, --- Vet. App. ----, 2007 WL 881525 (Vet. 
App. March 22, 2007).  Since the current appeal is considered 
a "downstream" issue, a specific notice letter was not 
required.  Id.; see also VAOPGPREC 8-2003, 69 Fed. Reg. 25180 
(2004).  The Board thus finds that any defect in notice would 
be rendered harmless in the present case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


